NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50299

                Plaintiff-Appellee,             D.C. No. 3:18-cr-03485-AGS-1

 v.
                                                MEMORANDUM*
LANCE LAMONT LAVERT,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Lance Lamont Lavert was convicted by jury of Hobbs Act robbery under 18

U.S.C. § 1951(a), brandishing a firearm during a crime of violence under 18

U.S.C. § 924(c), and being a felon in possession of a firearm under 18 U.S.C.

§ 922(g)(1). He appeals his brandishing conviction, as well as the 189-month



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence he received for the three offenses. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.

      Lavert contends that the court should vacate his conviction for brandishing a

firearm “during and in relation to any crime of violence” because Hobbs Act

robbery does not categorically qualify as a crime of violence under § 924(c)(3)(A).

We review de novo and conclude that this argument is foreclosed by circuit

precedent. See United States v. Dominguez, 954 F.3d 1251, 1256, 1260–61

(9th Cir. 2020).

      Lavert also asserts that the district court abused its discretion when it

imposed an enhancement under U.S.S.G. § 2B3.1(b)(3)(B) for causing serious

bodily injury to one of his victims. While Lavert concedes that the victim was

injured, he argues that the injuries were not sufficiently serious to warrant the four-

level enhancement. We disagree. The record shows that Lavert struck the victim

on the head with a gun, causing a laceration requiring nine staples, continuing

treatment for trauma and the head injury, and an extended medical leave from

work. On this record, the district court did not abuse its discretion in imposing the

enhancement. See U.S.S.G. § 1B1.1 cmt. n.1(M) (“serious bodily injury” is

“injury involving extreme physical pain or the protracted impairment of a function

of a bodily member, organ, or mental faculty; or requiring medical intervention

such as surgery, hospitalization, or physical rehabilitation”); United States v.


                                           2                                       19-50299
Gasca-Ruiz, 852 F.3d 1167, 1170, 1175 (9th Cir. 2017) (en banc) (stating standard

of review and explaining that a court abuses its discretion only if the decision to

impose the enhancement is “illogical” or “implausible” based on the facts in the

record); United States v. Corbin, 972 F.2d 271, 272-73 (9th Cir. 1992) (affirming

application of “serious bodily injury” enhancement when the victim was hit “on

the head with a metal object resembling a gun, causing a laceration which required

a two-layer closure using more than 25 sutures”).

      AFFIRMED.




                                          3                                    19-50299